Citation Nr: 1538962	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-02 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel




INTRODUCTION

The Veteran had active duty service from February 1979 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2013 rating decision issued by the Regional Office (RO) in White River Junction, Vermont.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence added to the record since a final March 2011 rating decision denying entitlement to service connection for tinnitus is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for tinnitus, which she specifically alleges resulted from in-service noise exposure related to combat arms training.  After reviewing all of the evidence of record available at the time of the March 2011 rating decision which denied entitlement to service connection for tinnitus, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, in May 2013, the Veteran submitted a handwritten statement from a private doctor that indicated that her tinnitus was related to service.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.


REMAND

As noted above, the Veteran claims that her tinnitus is a result of working as a combat arms training and maintenance technician, a position her DD-214 shows she held for more than 13 years.

In December 2010, a VA audiologist provided the following opinion addressing whether hearing loss or tinnitus were related to service.  In pertinent part, the examiner stated:

"[The Veteran's] service medical record includes 1980 - 1992 audio test results showing normal hearing bilaterally.  An [April] 3, 1992 audiological evaluation was found showing bilateral thresholds of 0 - 5 dBHL and a flat configuration.  Although she had audio testing and an [otological] exam in the military, the first description or complaint of tinnitus was the May 18, 2010 VA 21-0820 reporting ringing ears.  Today's results show significantly worse hearing bilaterally than was found in 1992.  The audio configuration rises slightly on the right, is flat in the mid ranges, and slopes to 60/70 dBHL at 8 kHz without recovery.  That is not typical of noise-induced auditory damage.  [The Veteran] describes pulsatile tinnitus located on the right side of her head above the ear.  She also complains of tinnitus loudness varying.  Because her hearing was significantly better at separation than today, and no hearing loss was found, it is unlikely that she has hearing loss caused by military service.  Considering this record, her constant pulsatile tinnitus is less likely as not caused by military service."

The specific reasons why the examiner believes the Veteran's tinnitus is not related to service are not clear given that the issues of hearing loss and tinnitus appear intermingled.  The Board cannot speculate as to the examiner's reasoning and is not free to apply its own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  A clarifying addendum opinion addressing only the issue of tinnitus is therefore required.

Moreover, since the December 2010 opinion, the Veteran has submitted additional relevant documents, including treatment records showing tinnitus prior to May 2010 and the May 2013 handwritten statement asserting that her tinnitus is related to service.  The examiner should review this evidence prior to rendering the addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file in electronic records to the examiner who prepared the December 2010 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements, with particular attention to the evidence received since the December 2010 VA examination.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's tinnitus is related to service.  The rationale for all opinions expressed must be clearly articulated.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


